 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JANET ROBINSON,                                    No. 2:19-cv-0568 TLN AC (PS)
12                       Plaintiff,
13           v.                                          ORDER
14    CLEAR RECON CORP. and WELLS
      FARGO BANK, N.A.,
15
                         Defendants.
16

17

18          On April 22, 2019, this court dismissed plaintiff’s First Amended Complaint with leave to

19   file a Second Amended Complaint within 30 days. ECF 15. That deadline has now passed, and

20   plaintiff has not filed the anticipated Second Amended Complaint. Good cause appearing, IT IS

21   HEREBY ORDERED that plaintiff shall show cause, in writing, within 14 days, why her failure

22   to file a Second Amended Complaint should not result in a recommendation that this case be

23   dismissed for failure to prosecute. The filing of a Second Amended Compliant within this

24   timeframe will serve as cause and will discharge this order. If plaintiff fails to respond, the court

25   will recommend dismissal of the case pursuant to Local Civil Rule 110.

26   DATED: May 24, 2019

27

28
